Third District Court of Appeal
                               State of Florida

                          Opinion filed May 25, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1413
                      Lower Tribunal No. M19-26870
                          ________________


                             Jorge Acevedo,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the County Court for Miami-Dade County, Elisabeth M.
Espinosa, Judge.

     Jorge Acevedo, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.